PER CURIAM: The motion by petitioner for leave to file a petition for an original writ of mandamus and prohibition is denied. Following certification by the trial court under Supreme Court Rule 308 (58 Ill. 2d R. 308), the appellate court granted leave to appeal from an order denying a motion to quash a grand jury subpoena. That rule has no application in such a case, and the appellate court lacked jurisdiction to grant leave to appeal. In the exercise of this court’s supervisory jurisdiction, it is ordered that the Appellate Court, First District, vacate its order in case No. 77 — 1508 allowing leave to appeal, and it is further ordered that the court shall dismiss said appeal. The motion by petitioner for a stay of proceedings in case No. 77 — 1508, in the Appellate Court, First District, pending disposition of motion for leave to file a petition for an original writ of mandamus and prohibition is denied. Supervisory order entered.